On a former day of this term this case was dismissed because the record contained no recognizance, and did not affirmatively show that appellant was confined in jail. Attached to the *Page 84 
motion for reinstatement is the certificate of the clerk to an order, omitted from the original transcript, showing that appellant failed to give recognizance and was committed to and confined in jail. Therefore the cause is reinstated and the order of dismissal set aside.
It is shown beyond question that appellant had the pistol on the occasion in question and fired it off. His defense is that it was Christmas time, and he did not know it was an offense to shoot the pistol; that he never got off the premises on which he was living. The State, by its evidence, does not make it clear that appellant was off the premises on which he was residing. On another trial, if this be true, this fact should be shown, when the testimony would sustain a conviction for unlawfully carrying a pistol, for the State's case is that he was not "celebrating" but shooting for a different reason. However, as the evidence does not show that appellant was off the premises on which he was living, the judgment will be reversed and the cause remanded. Even though appellant was guilty of an offense in shooting off the pistol, he would not be guilty of unlawfully carrying a pistol if he did not carry it off the premises on which he was living.
The judgment is reversed and the cause remanded.
Reversed and remanded.